See id. We therefore conclude that the district court did not err in denying
appellant's motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                   J.



                                                                   J.



cc:   Hon. Elissa F. Cadish, District Judge
      Deangelo Lamont Mitchell
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                      2